Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 1 of 14




                 EXHIBIT A
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 2 of 14



                                     SETTLEMENT AGREEMENT AND RELEASE

                   THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter this
            j8VaTT\T]ck' Xb T]cTaTS X]c^ Qh P]S QTcfTT] Ian Schaefer, Ariel Taylor, Guillermo Flores,
            Kristen Romero, Andrew Fields, and Nathan Llanos (hereinafter collectively jCLAIMANTSk'
            P]S G*=* :WP]Vlb :WX]P 9Xbca^( @]R* (hereinafter the jCOMPANYk'*

                  WHEREAS, CLAIMANTS were previously employed by the COMPANY (their
            j<mploymentk';

                   WHEREAS, in 2014 CLAIMANTS filed individual cases against the COMPANY in the
            United States District Court for the District of Arizona, Case Nos. 2:14-CV-00185, 2:14-CV-
            00259, 2:14-CV-00260, 2:14-CV-00261, 2:14-CV-00262, and 2:14-CV-00263 (cWT jLawsuitsk'7
            and

                   WHEREAS, the COMPANY and each CLAIMANT desire to settle, compromise, and
            resolve the Lawsuits and any and all potential differences and disputes between them without the
            burden, expense and delay of further litigation, and without admission of any fault or liability by
            the COMPANY.

                   NOW, THEREFORE, in consideration of the mutual covenants and promises herein
            contained, and for other good and valuable consideration, receipt and sufficiency of which is
            hereby acknowledged, the COMPANY and CLAIMANTS voluntarily and knowingly agree as
            follows:

                     1.     Definitions. For the purposes of this entirT 8VaTT\T]c( cWT cTa\ jthe
            COMPANYk X]R[dSTb P*=* :WP]Vlb :WX]P 9Xbca^( @]R* and, as direct, intended and third party
            beneficiaries hereof, its past, present, and future officers, employees, directors, representatives,
            trustees, administrators, fiduciaries, attorneys, insurers, owners, agents, parent companies,
            corporate affiliates, sister corporations, subsidiaries, affiliated entities, predecessors, successors,
            WTXab( P]S PbbXV]b( Y^X]c[h P]S bTeTaP[[h &R^[[TRcXeT[h( cWT jHT[TPbTS GPacXTbk'* For the purposes
            ^U cWXb T]cXaT 8VaTT\T]c( cWT cTa\ jCLAIMANTSk bWP[[ aTUTa to Ian Schaefer, Ariel Taylor,
            Guillermo Flores, Kristen Romero, Andrew Fields, and Nathan Llanos (including his estate) and
            each of their heirs, successors, and assigns. JWT cTa\ j:C8@D8EJk shall refer to each of the
            CLAIMANTS individually and each of their heirs, successors, and assigns.

                   2.     Consideration. The COMPANY shall pay CLAIMANTS the total sum of
            $29,050 (twenty-nine thousand and fifty dollars). The form of payment shall be made in thirteen
            checks, payable as follows:

                             a.      JWT UXabc RWTRZ bWP[[ QT \PST _PhPQ[T c^ jIan Schaeferk U^a cWT bd\ ^U
                                     $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             b.      JWT bTR^]S RWTRZ bWP[[ QT \PST _PhPQ[T c^ jIan Schaeferk U^a cWT bd\ ^U
                                     $750. The COMPANY will not withhold monies from this payment for
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 3 of 14



                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature
                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             c.      The third check shall be mPST _PhPQ[T c^ jAriel Taylork U^a cWT bd\ ^U
                                     $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             d.      The fourth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jAriel Taylork for the sum of
                                     $750. The COMPANY will not withhold monies from this payment for
                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature
                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             e.      The fifth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jGuillermo Floresk U^a cWT bd\
                                     of $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             f.      The sixth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jGuillermo Floresk U^a cWT bd\
                                     of $750. The COMPANY will not withhold monies from this payment for
                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature
                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             g.      The seventh RWTRZ bWP[[ QT \PST _PhPQ[T c^ jKristen Romerok U^a cWT bd\
                                     of $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             h.      The eighth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jKristen Romerok for the sum
                                     of $750. The COMPANY will not withhold monies from this payment for
                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature
                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             i.      The ninth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jAndrew Fieldsk U^a cWT bd\ ^U
                                     $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             j.      The tenth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jAndrew Fieldsk U^a cWT bd\ ^U
                                     $750. The COMPANY will not withhold monies from this payment for
                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature



                                                              2
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 4 of 14



                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             k.      The eleventh check shall QT \PST _PhPQ[T c^ jNathan Llanosk U^a cWT bd\
                                     of $750, less applicable state and federal withholding taxes. The
                                     COMPANY shall issue an IRS form W-2 for this amount.

                             l.      The twelfth RWTRZ bWP[[ QT \PST _PhPQ[T c^ jNathan Llanosk U^a cWT bd\
                                     of $750. The COMPANY will not withhold monies from this payment for
                                     federal or state income or withholding taxes, because this payment is for
                                     liquidated and/or compensatory damages, and therefore is not in the nature
                                     of wages. The COMPANY or its representative will issue a 1099 Form to
                                     the applicable taxing authority or authorities as to this payment.

                             m.      The thirteenth RWTRZ bWP[[ QT \PST _PhPQ[T c^ j9T]SPd % 9T]SPd GCC:k
                                     for the sum of $20,050. The COMPANY will not withhold monies from
                                     this payment for federal or state income or withholding taxes, because this
                                     payment is for Pcc^a]Thbl UTTb P]S R^bcb( P]S cWTaTU^aT Xb not in the nature
                                     of wages. The COMPANY or its representative will issue 1099 Form(s)
                                     to the applicable taxing authority or authorities as to this payment.

                   The checks shall be delivered to CLAIMANTsl counsel, Bendau & Bendau PLLC, not
            more than ten (10) business days after the effective date of this Agreement as outlined in Section
            8 below.

                    CLAIMANTS acknowledge that they will be exclusively liable for the payment of all
            federal, state, and local taxes, if any, which may be due as a result of the monetary consideration
            each of them receives pursuant to this Agreement. In addition, if the COMPANY or any other
            Released Party is required at any time to pay any taxes or other amounts, including without
            [X\XcPcX^] _T]P[cXTb ^a X]cTaTbc ^a aTPb^]PQ[T Pcc^a]Thbl UTTb( U^a UPX[X]V c^ fXcWW^[S UTSTaP[ ^a
            state income or withholding taxes on the payments made pursuant to this Agreement, or on
            account of a CLAIMANT failing to pay taxes on such payments, such CLAIMANT agrees to
            indemnify the COMPANY or other Released Party and hold it harmless from any penalties,
            claims, lawsuits, attor]Thbl fees, and expenses.

                    3.     Release. Each CLAIMANT hereby irrevocably and unconditionally releases and
            discharges the COMPANY and the other Released Parties from, and hereby waives, any and all
            claims, demands, liens, agreements, covenants, actions, suits at law or equity, obligations, debts,
            SP\PVTb( YdSV\T]cb( [XPQX[XcXTb( Pcc^a]Thbl UTTb &TgRT_c Pb _a^eXSTS X] Section 2(g) above), costs,
            and expenses of whatever kind, known or unknown, suspected or unsuspected, which
            CLAIMANT had or has based on any matter or thing occurring prior to her endorsement of this
            Agreement, including but not limited to claims that arise from or relate to :C8@D8EJlb
            Employment with the COMPANY. The released claims include, but are not limited to, any
            claims arising under the Fair Labor Standards Act, the Arizona Civil Rights Act, the Arizona
            Wage Payment Act, the Arizona Employment Protection Act, the Arizona Fair Wages and
            Healthy Families Act, or Title VII of the Civil Rights Act of 1964. The released claims further



                                                               3
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 5 of 14



            include, but are not limited to, all claims for breach of contract, wrongful discharge or layoff,
            constructive discharge, retaliatory discharge, impairment of economic opportunity, unpaid
            wages, intentional or negligent infliction of emotional harm, distress, or any other tort, including
            but not limited to defamation, invasion of privacy, intentional interference with contract or
            prospective advantage, violation of any constitutional right, sex discrimination, race
            discrimination, disability discrimination, age discrimination or any other form of employment
            discrimination or retaliation, and any and all claims arising from any alleged violations by or on
            behalf of the COMPANY under every applicable federal, state or local law, rule, regulation,
            ordinance, public policy or common law, including under the Arizona Employment Protection
            Act, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities Act, or the
            Family and Medical Leave Act.

                    Each CLAIMANT understands and acknowledges that this release forever bars
            CLAIMANT from suing or otherwise asserting a claim against the COMPANY or the
            other Released Parties on the basis of any event occurring through the date CLAIMANT
            signs this Agreement, whether the facts are now known or unknown, and whether the legal
            theory upon which such claim might be based is now known or unknown.

                    4.     Acknowledgement of Full Payment. Each CLAIMANT acknowledges and
            agrees that upon cWT :FDG8ENlb delivery of the payments set forth in Section 2, CLAIMANT
            will have received payment in full by the COMPANY for all wages, overtime, bonuses,
            commissions, or other forms of compensation to which CLAIMANT was entitled as a result of
            CLAIMANTlb <mployment with the COMPANY.

                    5.      Provision for Unknown Claims & Waiver. Each CLAIMANT warrants that
            CLAIMANT does not have any claim or charge pending against the COMPANY or any of the
            other Released Parties with any court, tribunal, administrative agency, governmental agency, or
            other such body other than the Lawsuits. Nothing in this Agreement prohibits or prevents
            CLAIMANTS from filing a charge with or participating, testifying, or assisting in any
            investigation, hearing, or other proceeding before the U.S. Equal Employment Opportunity
            Commission, the National Labor Relations Board or a similar agency enforcing federal, state or
            local anti-discrimination laws. However, to the maximum extent permitted by law, each
            CLAIMANT agrees that if such an administrative claim is made or pursued on :C8@D8EJlb
            behalf, CLAIMANT shall not be entitled to recover any individual monetary relief or other
            individual remedies.

                    6.     Consultation with Legal Counsel. Each CLAIMANT acknowledges that this
            Agreement constitutes written notice from the COMPANY that it advises CLAIMANT to seek
            legal counsel before signing this Agreement.

                    7.      Notice of Time for Reflection & Waiver. Each CLAIMANT acknowledges that
            CLAIMANT has fully discussed all aspects of this Agreement with :C8@D8EJlb attorney to
            the extent CLAIMANT wishes to do so. Each CLAIMANT agrees that CLAIMANT has
            carefully read and fully understands all of the provisions of this Agreement and that
            CLAIMANT is voluntarily entering into this Agreement. Each CLAIMANT agrees that, as part
            of this Agreement, CLAIMANT has been provided with consideration in addition to anything of



                                                             4
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 6 of 14



            value to which CLAIMANT is already entitled. Each CLAIMANT understands that the release
            of claims in this Agreement does not apply to any claim that may arise after CLAIMANT
            endorses this Agreement.

                    8.      Effective Date of Agreement. This Agreement will be effective upon
            endorsement by all CLAIMANTS and the COMPANY, and entry of an order by the Court in all
            of the Lawsuits P__a^eX]V cWT _PacXTbl bTcc[T\T]c P]S SXb\XbbX]V all claims in all of the Lawsuits
            with prejudice.

                    9.      Stipulation for Court Approval of Settlement and Dismissal. Each
            CLAIMANT agrees that, as a condition for receipt of the consideration outlined in Section 2,
            CLAIMANT authorizes :C8@D8EJlb attorney to execute and file a Joint Motion to Approve
            Settlement and Dismiss All Claims with Prejudice, and Stipulation to Dismiss all claims in the
            Lawsuit with prejudice, with the parties to bear their ^a Xcb ^f] Pcc^a]Thbl UTTb P]S R^bcb, except
            as expressly provided herein* JWT :FDG8ENlb _TaU^a\P]RT ^U P]h ^bligation under this
            Agreement, including payment of the monies outlined in Section 2, is contingent upon the Court
            approving the settlement as to all claims under the Fair Labor Standards Act, and the Court
            granting dismissal of all claims with prejudice in all of the Lawsuits, with each party to bear their
            ^a Xcb ^f] Pcc^a]Thbl UTTb P]S R^bcb &TgRT_c Pb ^cWTafXbT ^dc[X]TS X] ITRcX^] .'*

                    10.      Confidentiality. Each CLAIMANT agrees that CLAIMANT will not, except as
            required by law, disclose the terms of this Agreement, or the negotiations leading up to this
            Agreement, except that each CLAIMANT may disclose the terms of this Agreement to
            :C8@D8EJlb spouse, attorney, or tax or financial advisor, or a federal or state agency as
            discussed in Section 5. Each CLAIMANT acknowledges that a knowing breach of this
            confidentiality provision will constitute a material breach of this Agreement. Nothing in this
            Agreement prohibits or prevents any CLAIMANT from filing a charge with or participating,
            testifying, or assisting in any investigation, hearing, or other proceeding before the U.S. Equal
            Employment Opportunity Commission, the National Labor Relations Board or a similar agency
            enforcing federal, state or local anti-discrimination laws.

                    11.    No Rehire. Each CLAIMANT PUUXa\b cWPc :C8@D8EJls employment
            relationship with the COMPANY has been permanently and irrevocably terminated and agrees
            that CLAIMANT will not in the future seek re-employment with or by the COMPANY or any of
            the other Released Parties because of, among other things, irreconcilable differences. In the
            event any CLAIMANT does apply for employment with a party released under this Agreement,
            CLAIMANT agrees that this paragraph is sufficient grounds for denying employment and/or
            termination of employment if hired. The parties agree that this is a negotiated, non-retaliatory
            term of this Agreement.

                    12.     Full Consideration. Each CLAIMANT agrees that payment by the COMPANY
            of the sum stated in Section 2 as well as compliance with the above described terms constitutes
            full and sufficient legal consideration for the promises and covenants set forth in this Agreement.




                                                             5
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 7 of 14



                    13.    Neutral Reference. Each CLAIMANT will direct prospective employers to
            verify employment through the :FDG8ENlb bcP]SPaS _a^RTbb( fWXRW Xb PePX[PQ[T cWa^dVW Xcb
            third party provider, The Work Number, and provides neutral employment verification.

                   14.     No Admission of Wrongdoing. The parties each agree that nothing in this
            Agreement shall be construed as an admission by any of them of any wrongdoing or violation of
            any applicable law, and that nothing in this Agreement shall be so construed by any other person.

                  15. Bar. Each CLAIMANT specifically agrees that this Agreement may be pled by
            the COMPANY or any of the other Released Parties as an absolute bar to any released claim.

                    16.     Complete Agreement. This Agreement sets forth all of the terms and conditions
            of the agreement between the parties and shall be considered and understood to be a contractual
            commitment and not a mere recital. This Agreement shall be binding upon the COMPANY and
            its successors and assigns and upon each CLAIMANT and :C8@D8EJlb agents, heirs,
            executors, representatives, and assigns.

                    17.     Fees and Costs. Each party shall bear and pay their or its own costs and
            Pcc^a]Thbl UTTb fXcW aTVPaS c^ cWXb 8VaTT\T]c P]S P]h \PccTab R^eTaTS WTaTX], except as provided
            in Section 2(g) above.

                    18.     Waiver and Amendment. A waiver of any right under this Agreement must be
            in writing to be effective. This Agreement may be amended only by a writing signed by the
            parties. Any oral representation or modification concerning this Agreement shall be of no force
            or effect.

                    19.     Severability. If any portion of this Agreement is held invalid by operation of
            law, the remaining terms of this Agreement shall not be affected, provided, however, that if the
            release in Section 3 of this Agreement is held invalid, the COMPANY shall have the right to
            seek rescission of this Agreement.

                    20.    Choice of Law. The language of all parts of this Agreement shall in all cases be
            construed as a whole, according to its fair meaning, and not strictly for or against either of the
            parties. This Agreement shall be governed by and construed in accordance with the laws of the
            State of Arizona, except to the extent that federal laws apply.

                    21.     Acknowledgement. Each CLAIMANT acknowledges that in executing this
            Agreement, CLAIMANT does not rely on any inducements, promises or representations made
            by the COMPANY other than those expressly stated herein. Further, each CLAIMANT declares
            that CLAIMANT has read this Agreement and fully understands its terms and contents,
            including all rights and obligations hereunder, and freely, voluntarily and without coercion enters
            into this Agreement. Each CLAIMANT agrees and acknowledges that the waiver and release of
            certain rights or claims CLAIMANT may have under any local, state, or federal law is knowing
            and voluntary.




                                                             6
Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 8 of 14
DocuSign Envelope ID: B263F7E0-1B44-4C24-96AC-86F1363B8C7B
                     Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 9 of 14



                    22.    Medicare Lien Avowal. Each CLAIMANT warrants that CLAIMANT is not a
            Medicare beneficiary as of the effective date of this Agreement. Because CLAIMANT is not a
            Medicare recipient as of the date of this release, no conditional payments have been made by
            Medicare. Each CLAIMANT will indemnify, defend and hold the COMPANY and the other
            Released Parties harmless from any and all claims, liens, Medicare conditional payments and
            rights to payment, known or unknown. If any governmental entity, or anyone acting on behalf of
            any governmental entity, seeks damages including multiple damages from the COMPANY or the
            other Released Parties relating to payment by such governmental entity, or anyone acting on
            behalf of such governmental entity, relating to any CLAIMANT’s alleged injuries, claims or
            lawsuit, such CLAIMANT will defend and indemnify the COMPANY or other Released Parties,
            and hold them harmless from any and all such damages, claims, liens, Medicare conditional
            payments and rights to payment, including any attorneys’ fees sought by such entities.

                   23.      Counterparts. This Agreement may be executed in counterparts, which, taken
            together, shall represent a fully executed original. A facsimile or digitally reproduced signature
            may be deemed an original.

                   24.    Nathan Llanos Personal Representative. The signatory for CLAIMANT
            Nathan Llanos avows that he has the full authority to enter into this Agreement and to release
            claims on behalf of the estate of Nathan Llanos, per Court order in Maricopa County Superior
            Court Case Number PB 2019-051783.


            P.F. CHANG’s CHINA BISTRO, INC.

            By _________________________________
            Its __________________________________
            Dated: ______________________________



            IAN SCHAEFER

            ____________________________________
            Dated: 9/5/2019




            ARIEL TAYLOR

            ____________________________________
            Dated:




                                                             7
DocuSign Envelope ID: 79216AE7-A3F9-4C13-907C-1E4C122896D9
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 10 of 14



                    22.    Medicare Lien Avowal. Each CLAIMANT warrants that CLAIMANT is not a
            Medicare beneficiary as of the effective date of this Agreement. Because CLAIMANT is not a
            Medicare recipient as of the date of this release, no conditional payments have been made by
            Medicare. Each CLAIMANT will indemnify, defend and hold the COMPANY and the other
            Released Parties harmless from any and all claims, liens, Medicare conditional payments and
            rights to payment, known or unknown. If any governmental entity, or anyone acting on behalf of
            any governmental entity, seeks damages including multiple damages from the COMPANY or the
            other Released Parties relating to payment by such governmental entity, or anyone acting on
            behalf of such governmental entity, relating to any CLAIMANT’s alleged injuries, claims or
            lawsuit, such CLAIMANT will defend and indemnify the COMPANY or other Released Parties,
            and hold them harmless from any and all such damages, claims, liens, Medicare conditional
            payments and rights to payment, including any attorneys’ fees sought by such entities.

                   23.      Counterparts. This Agreement may be executed in counterparts, which, taken
            together, shall represent a fully executed original. A facsimile or digitally reproduced signature
            may be deemed an original.

                   24.    Nathan Llanos Personal Representative. The signatory for CLAIMANT
            Nathan Llanos avows that he has the full authority to enter into this Agreement and to release
            claims on behalf of the estate of Nathan Llanos, per Court order in Maricopa County Superior
            Court Case Number PB 2019-051783.


            P.F. CHANG’s CHINA BISTRO, INC.

            By _________________________________
            Its __________________________________
            Dated: ______________________________



            IAN SCHAEFER

            ____________________________________
            Dated:




            ARIEL TAYLOR

            ____________________________________
            Dated: 9/4/2019




                                                             7
DocuSign Envelope ID: E7D57CBF-66E5-4136-81C6-16361ECCD926
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 11 of 14



            GUILLERMO FLORES

            ____________________________________
            Dated: 9/4/2019




            KRISTEN ROMERO

            ____________________________________
            Dated:




            ANDREW FIELDS

            ____________________________________
            Dated:



            NATHAN LLANOS
            By Carlos R. Llanos, Jr.
            Personal Representative of Estate per Court Order in PB 2019-051783

            ____________________________________
            Dated:




                                                             8
DocuSign Envelope ID: 360950D6-EDC4-4B97-A1BF-91112D7EFE21
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 12 of 14



            GUILLERMO FLORES

            ____________________________________
            Dated:




            KRISTEN ROMERO

            ____________________________________
                   9/4/2019
            Dated:




            ANDREW FIELDS

            ____________________________________
            Dated:



            NATHAN LLANOS
            By Carlos R. Llanos, Jr.
            Personal Representative of Estate per Court Order in PB 2019-051783

            ____________________________________
            Dated:




                                                             8
DocuSign Envelope ID: E83BDFF5-4303-47CB-82C7-4EAC7C3AE461
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 13 of 14



            GUILLERMO FLORES

            ____________________________________
            Dated:




            KRISTEN ROMERO

            ____________________________________
            Dated:




            ANDREW FIELDS

            ____________________________________
                   '"&"%#$'
            Dated:



            NATHAN LLANOS
            By Carlos R. Llanos, Jr.
            Personal Representative of Estate per Court Order in PB 2019-051783

            ____________________________________
            Dated:




                                                             8
DocuSign Envelope ID: 5CCEB421-2835-4C19-B03A-B9C834DE51C0
                    Case 2:14-cv-00185-SMM Document 63-1 Filed 09/06/19 Page 14 of 14



            GUILLERMO FLORES

            ____________________________________
            Dated:




            KRISTEN ROMERO

            ____________________________________
            Dated:




            ANDREW FIELDS

            ____________________________________
            Dated:



            NATHAN LLANOS
            By Carlos R. Llanos, Jr.
            Personal Representative of Estate per Court Order in PB 2019-051783

            ____________________________________
            Dated: 9/4/2019




                                                             8
